UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                          01/27/20
BERNARD LEWIS,
                                                                                 ORDER
                                                Plaintiff,
                                                                        19-CV-6446 (GBD) (KHP)
                             -against-

ALBERT ANTHONY HATEM ESQ., LEON
SIMON, GRACE EDWARD-SIMON, SOPHIA L.
TROTT ESQ., NORMA EDWARDS, URY
ABRAHAM LEID ESQ., ASHLEY MANCINI, and
STATEWIDE ABASTRACT CORP,

                                                 Defendants.
-----------------------------------------------------------------X
          Plaintiff appears to have never properly served Defendant Mancini. A summons was

issued on July 11, 2019. Thereafter, a process server attempted service on Mancini at an

address in Woodbury, Connecticut six times. On October 11, 2019, on the seventh try, the

process server posted the summons and complaint on the door of the home where Mancini

supposedly resided. (ECF No. 34) On November 8, 2019, Mancini wrote to this Court to notify

it that the Plaintiff was not reaching the correct Ashley Mancini. (ECF No. 42.) Plaintiff has not

responded to that letter or provided any basis for his belief that the Ashley Mancini named in

the Complaint, who allegedly acted as a process server in connection with one filing in state

court, in fact resides in Woodbury, Connecticut. Nor is it clear whether this Court has personal

jurisdiction over Mancini insofar as she apparently lives in Connecticut.

         Accordingly, this Court orders Plaintiff to file an affidavit with this Court setting forth

facts supporting his basis for believing that the Ashley Mancini he served is the process server

he has named as a defendant in this action. The affidavit shall by filed by no later than
February 28, 2019. A failure to comply with this Order will result in this Court’s

recommendation that the claim against Ms. Mancini be dismissed.

       SO ORDERED.

DATED:        New York, New York
              January 27, 2020


                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge
